Citation Nr: 1754346	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-08 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to February 1970.  He is the recipient of the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record. 

The Board remanded the case in March 2014, March 2015, and October 2015 for additional development and, in a March 2016 decision, denied an initial rating in excess of 50 for PTSD. Thereafter, the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court). In June 2017, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Remand (JMR), which vacated and remanded the Board's March 2016 decision for action consistent with the JMR. The case now returns to the Board for further appellate review.

The Board observes that, since the Agency of Original Jurisdiction (AOJ)'s most adjudication of the issue on appeal in the April 2015 supplemental statement of the case, additional evidence consisting of VA treatment records dated from May 2015 to March 2016 was associated with the record.  While such reflect ongoing treatment for the Veteran's PTSD, the findings recorded are similar in nature, frequency, severity, and duration as those previously of record and considered by the AOJ, and are considered in the Veteran's current 50 percent evaluation for such disability.  Consequently, the Board finds that such VA treatment records include evidence that is redundant of that previously considered by the AOJ, and, as such, is not relevant to the instant matter before the Board, i.e., whether a rating in excess of 50 percent for PTSD is warranted.  38 C.F.R. § 20.1304(c) (2017).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision on his claim at this time.

FINDING OF FACT

For the entire appeal period (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned), the Veteran's PTSD is manifested by symptomatology resulting in occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

For the entire appeal period (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned), the criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

The Veteran is currently in receipt of an initial 50 percent rating for his PTSD, effective April 20, 2009, excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned, effective April 20, 2009.  He contends that such disability is more severe than the current assigned rating, and as such, a higher initial rating is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411, which provides that such disability is evaluated pursuant to the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. 

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 
38 C.F.R. § 4.126(a).  

In Bankhead  v. Shulkin, 29 Vet. App. 10 (2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas." However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in April 2012 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD. A GAF score is another component considered to determine the entire disability picture for the Veteran. The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. Carpenter, supra. An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 
38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

After a review of the record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.

In this regard, VA treatment notes from February 2009 through March 2012 reflect that the Veteran attended both individual and group therapy sessions approximately once a week, except for February 2011 through March 2011, when the Veteran participated in an inpatient program at the Southern Arizona VA Medical Center.  The Veteran indicated that he had been married once, but that his wife had passed away after 10 years of marriage; he indicated that he had not dated since his wife's death. The Veteran reported that he had three adult children who he spoke with regularly and with whom he enjoyed good relationships. The Veteran reported trouble sleeping and violent nightmares, and he indicated that he avoids crowds, but that he attends church regularly.  The Veteran denied suicidal or homicidal ideations, delusions, or physical violence.  Mental status examinations found the Veteran to be alert and oriented, his thoughts organized and his speech goal-directed.  Judgment and insight appeared to be fair to good while psychosis, gross cognitive or memory deficits were not found.  

The VA social workers who coordinated the groups noted that the Veteran was an active and cooperative participant in the sessions.  The treatment notes showed that the Veteran often appeared anxious, but that he communicated effectively.  While GAF scores were not documented for each session, those reported ranged from 30-70 throughout the time the Veteran was a participant in the groups. 

A March 2009 VA treatment note indicated that the Veteran reported that he avoided crowds as he struggled with issues of irritability and anger.  Specifically, the Veteran denied violence, but admitted to getting angry while driving and having confrontations with other drivers. He also denied suicidal ideation and stated that he believed that to suicide, one must have a lot of anger or pride and he did not feel that way. The Veteran also reported a heightened startle response to being awakened suddenly and that smells often triggered nightmares and flashbacks.  The Veteran further reported that he was vigilant about his surroundings and that he checked for tire tracks and prints at and around his home. A GAF score of 50 was assigned. 

An April 2009 VA treatment record revealed that with regard to his anger issues, the Veteran stated that he had "buttons" such as arrogant drivers and mailbox placement on his property. The Veteran also discussed his lifetime of "controlling" anger when he was in law enforcement and admitted to shaking after getting angry. The treating provider noted that they discussed at length the need to moderate the Veteran's anger and that things that were lifesaving reactions in Vietnam and in law enforcement were hurting him now. 

A May 2009 VA treatment record indicated that the Veteran reported he was having a harder than usual time dealing with uncomfortable situations, and that he had some anger and disappointment in "government situation." The Veteran also stated that he had some hypervigilance in that he did lots of checking of security of his property, and that he startled when somebody touched him while he was sleeping. The Veteran also reported sleep problems and that he had some hypnopompic hallucinations. However, he denied having auditory and visual hallucinations. The Veteran further reported that he occupied his days gardening, cutting firewood, riding ATVs, and doing tractor work, but that he still had problems with getting motivated to do things himself. The clinician noted that the Veteran's short term memory was fair and that he had no suicidal ideation. Upon mental status examination, the Veteran was found to be oriented to time, place, and personal information.  While the Veteran was found to be anxious, his speech was found to be goal directed, and his judgment and insight appeared to be good and intact.  The clinician determined that the Veteran's PTSD symptoms were moderate to severe and assigned a GAF score of 30. 

In November 2009, the Veteran was afforded a VA examination in connection with his PTSD claim. At such time, the examiner noted the Veteran's reports of hypervigilance, sleep problems, anger, avoidance, and heightened startle response. Specifically, the Veteran reported that he often walked around the house and got up at night to make sure that things were in order, and that he would sit in particular places and look people over before he went into a room. The Veteran also reported he frequently got angry at other people and acknowledged confrontations a few times, which occurred mostly with other drivers. The Veteran also stated that he had verbal aggression in the form of yelling and screaming, but denied physical aggression at the time. The Veteran further reported that he had good relationships with his three children and his siblings. 

With regard to social relationships, the Veteran stated that he currently had a few friends and that he helped his friends out, and enjoyed helping his neighbors fix things. A history of trying to harm himself or others was denied.  A history of violence was also denied and the Veteran reported that he was able to complete all activities of daily living such as grooming and dressing. Furthermore, the mental status examination showed no impairment of thought processes or communications.  The examiner indicated that there did not appear to be delusions or hallucinations present.  Eye contact was found to be good and the Veteran was noted to have interacted appropriately during the session and that he displayed no inappropriate behavior.  Speech was found to be logical and goal-directed, and the rate and flow were normal.  There were no problems with impulse control.  The examiner noted that the Veteran had previously been assigned a GAF score of 30; however, the examiner found that the Veteran's symptomatology was moderate and a GAF score of 60 was assigned. 

In a February 2010 statement, the Veteran reported that he suffered from nightmares frequently, had panic attacks, heard noises that were not there, could not sleep well, and had hallucinations that there were snakes or other animals in his bed. The Veteran also stated that he had not worked in five years and had no desire to work unless he could find something to do where he would not have to deal with other people.  

A March 2010 VA treatment record indicated that the Veteran was alert and oriented, but that he continued to report sleep disturbances.  Specifically, he reported that he suffered from nightmares, night sweats, and flashbacks.  The Veteran also reported that he enjoyed motorcycle riding, swimming, and camping, and he planned to do a lot of travelling with friends and family the upcoming year. The clinician noted that the Veteran was a retired policeman that worked undercover a lot and saw a lot of prescription drug abuse and fraud. The clinician also noted that the Veteran worked on the SWAT team and in the critical incident stress debriefing. In this regard, the clinician stated that it sounded like the Veteran dealt with a lot of stressful experiences on the job. Mental status examination found the Veteran to be oriented to time, place, and personal information.  The Veteran was well groomed, his mood was appropriate and calm, and his thoughts were goal directed.  The Veteran reported no suicidal or homicidal ideations. A GAF score of 60-70 was assigned. 

An October 2011 VA treatment note indicated that while the Veteran continued to suffer from sleep disturbances, he was alert, oriented, pleasant, and appropriate.  The Veteran was an active participant in the group session, who gave effective feedback.  A GAF score of 55 was assigned. Additionally, a March 2012 VA treatment note indicated that the Veteran reported no suicidal or homicidal ideations.  The Veteran was oriented to time, place, and personal information.  The Veteran was also well dressed and groomed, and he exhibited no abnormal movements.  The Veteran's mood was fair and his affect controlled; his thoughts and speech were goal directed and linear. 

During the May 2012 Board hearing, the Veteran testified to his current symptoms and the repercussions that they caused.  Specifically, the Veteran testified that he suffered from hypersensitivity, a heightened startle response, paranoia, nightmares and night sweats, and sleep disturbances.  The Veteran recounted instances where his heightened startle response caused altercations between himself and other people. In particular, the Veteran stated that he grabbed and almost punched a flight attendant who had awoken him. The Veteran also testified that he got frustrated easily and was quick to anger, but never got violent and looked for "positive things." The Veteran further testified that he avoided crowds, but that he regularly attended church. With regard to his employment history, the Veteran stated that he had worked with the department of public safety for 20 years and mostly did undercover work as a police officer. He retired for 9 years and then went back to work for the state as an investigator for the registered contractor's office. The Veteran stated that he stayed at such job for three and a half years because he had a hard time dealing with the ineptness, laziness, and political appointments.  The Veteran also stated that he turned down other jobs after being asked by sheriffs because of the "internal stuff" and not so much the public. 

An August 2012 VA treatment note revealed that a GAF score of 40 was assigned and the Veteran's reports of not doing well and sleeping problems. However, the social worker noted that the Veteran was alert and oriented at the time of the interview. A December 2012 VA treatment noted the Veteran's reports that he continued to hear knocking on his door and could not figure out what it is about. The Veteran also stated that whenever the sun went behind the clouds, he saw shadows and wondered who was out there. Moreover, a January 2013 suicide risk assessment indicated that the Veteran had a low level risk of potential harm and that that there was some suicidal ideation. However, the clinician noted that such ideation was limited in intensity and duration and that the Veteran had no specific plan or intent to die, and that self-control was intact with considerable protective factors. 

In a February 2013 VA treatment note, the Veteran reported that he had been having a terrible month with a lack of sleep. Specifically, he reported that his mood was poor, he had a lot of depression and nightmares, his anxiety was high, his irritability was fair, and his energy and motivation were low. He further reported that he had increased intrusive thoughts, flashbacks, feeling paranoid, but no hallucinations. However, the clinician found the Veteran to be oriented to person, place, time, and context, and that his affect was congruent. She also noted that his speech was normal and that his insight and judgment appeared to be intact. 

Additionally, in a March 2013 VA treatment note, the Veteran reported that he was still having sleep problems and he had irritability only when he was driving. He also reported no hallucinations and denied thoughts of suicide or homicide. A November 2013 VA treatment revealed the Veteran's reports of auditory/olfactory hallucinations of smoke and the door knocking, but he denied any visual hallucinations. The Veteran also stated that he forgot names and set up systems to get chores and bills done. He also denied thoughts of suicide or homicide, and reported that his anxiety and irritability were low. The clinician further noted that the Veteran was well groomed, had normal speech and a controlled affect with a sad, anxious, and frustrated mood. The Veteran's thought processes were normal, logical, and goal oriented, and that he had no delusions, no feelings of helplessness or hopelessness, and no obsessions. His judgment and insight were also good. 

In a January 2014 VA treatment note, the Veteran reported that he was okay and that his mood was stable. He denied depression, but that he still was not getting much sleep and had occasional nightmares. The Veteran also reported that he had no problems with anxiety and irritability, but that his energy and motivation were low. He further reported the same intrusive thoughts, flashbacks, and hypervigilance, and he denied thoughts of suicide, homicide, paranoia, and hallucinations. Upon mental status examination, the clinician noted that the Veteran was well groomed, his speech was normal and so was his thought processes and content with no delusions, no feelings of helplessness or hopelessness, and no obsessions. During a February 2014 group session, the Veteran stated that he had not really dated anyone in 15 years, but that he was currently dating a woman and that their relationship was going well.

In May 2014, the Veteran was afforded another VA examination. At such time, the examiner noted the Veteran's reports that he had been prescribed psychotropic medication, and that he continued to receive treatment for his PTSD through group and individual therapy.  The Veteran complained of frequent nightmares and night sweats.  The Veteran also reported hypervigilance and a heightened startle response. Specifically, the Veteran stated that he when he hears a noise, he feels he must inspect it and that he wants to know what someone is doing if they are driving near his house in the early morning. The examiner noted that while the Veteran was retired, his occupational and social impairment was characterized with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. Moreover, the Veteran reported that he had a couple of female friends that he usually saw at church and that they might go to lunch afterwards. He also stated that he had other police friends who he might see every once in a while. The Veteran also reported that he saw his children at least once a year and talked to them regularly on the phone. 

In addition, the examiner noted that the Veteran was articulate and able to answer all questions asked of him.  He appeared able to complete short tasks without difficulty.  The Veteran was cooperative and pleasant.  The examiner noted the Veteran traveled frequently and enjoyed doing so, and that he was able to navigate without difficulty or needing assistance.  The examiner reported that the Veteran was capable of managing change in an otherwise stable environment. The examiner also noted that the Veteran had symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, and disturbances of motivation and mood. As the examiner performed the exam according to the guidelines of the DSM-5 and not the DSM-IV, no GAF score was assigned.  

In an October 2014 addendum opinion, the May 2014 VA examiner noted that the "current [DSM-5] criteria does not include a GAF score, as such this is not able to be done for current diagnosis as there is no GAF score in the current diagnosis.  Additionally, it is not possible to reconcile previous GAF scores that were given by other doctors at times between 2009 and 2011 without mere speculation."  

VA treatment notes from May 2014 through December 2014 reflect that the Veteran attended both individual and group therapy sessions approximately once a week.  The Veteran reported no change in his familial status or friendships, except that he began dating.  The Veteran reported trouble sleeping and violent nightmares, and he indicated that he continued to avoid crowds, but that he attended church regularly.  Mental status examinations found the Veteran to be alert and oriented, his thoughts organized and his speech goal-directed.  Judgment and insight appeared to be fair to good while psychosis, gross cognitive, or memory deficits were not found.  
The VA social workers who coordinated the groups noted that the Veteran was an active and cooperative participant in the sessions.  The treatment notes showed that the Veteran often appeared frustrated, but that he communicated effectively.  The notes reflected that the Veteran denied any suicidal or homicidal ideations or delusions and physical violence.

VA treatment notes from December 2014 through April 2015 reflect that the Veteran again attended both individual and group therapy sessions.  The Veteran reported no change in his familial status or friendships.  The Veteran continued to report trouble sleeping and violent nightmares, and he indicated that he continued to avoid crowds.  The Veteran reported intrusive thoughts, flashbacks and occasional paranoia.  Mental status examinations found the Veteran to be alert and oriented, his thoughts organized and his speech goal-directed.  Judgment and insight appeared to be fair to good while psychosis, gross cognitive, or memory deficits were not found.  The Veteran's mood was reported to be neutral to positive and he reported no delusions, hallucinations, and no suicidal or homicidal ideations and no physical violence. However, in an April 2015 VA treatment record, the Veteran reported that his current condition was probably deteriorating and that he was tired all the time. The Veteran also reported that his anxiety was high and that his irritability was higher than usual, and that his energy and motivation were low. The clinician also noted that the Veteran was getting forgetful, but found that the Veteran had normal thought processes and thought content with no delusions or obsessions. The clinician also found no suicidal and homicidal ideations. 

In May 2015, the Veteran underwent another VA examination in connection with his claim. At such time, the Veteran reported continued sleep disturbances, regular nightmares, and periodic flashbacks.  He also reported difficulty remembering names.  The Veteran further reported that he was "vigilant to noises, particularly at night," and that he continued to think about traumatic events and respond with anxiety.  The Veteran denied physical violence.  The examiner found the Veteran to be "cooperative, easy to establish a rapport with, and responsive."  The Veteran's thoughts were clear and goal directed.  The examiner reported no suicidal or homicidal ideations and no psychosis.  

The examiner also noted that although the Veteran was retired, his occupational and social impairment would result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner further noted that the Veteran's symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, and difficulty in establishing and marinating effective work and social relationships. As the examiner performed the exam under the guidelines of the DSM-5 and not the DSM-IV, no GAF score was assigned.  The examiner noted that "GAF scores can vary tremendously between providers and are considered unreliable indicators of functioning." 

In a November 2015 addendum opinion, the May 2015 examiner stated "the nature and severity of the Veteran's PTSD is not materially different than findings that would have been made under the DSM-IV.  Functioning levels, symptoms, and presentation between current examination and previous examinations are similar."  The examiner concluded that the Veteran's PTSD was mild to moderate and that "this would correspond to a GAF of 55-65."  

Based on review of the forgoing evidence, the Board finds that, for the entire appeal period (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned), the Veteran's PTSD is manifested by symptomatology resulting in occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, to include difficulty with memory and concentration; anxiety, disturbance of motivation and mood; nightmares; avoidance behavior; irritability; sleep difficulty; panic attacks; hypersensitivity; flashbacks; occasional paranoia; depressed mood; and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Specifically, there is no evidence that the Veteran's PTSD results in symptomatology of intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

In this regard, the Board has considered the aforementioned January 2013 suicide risk assessment that indicated that the Veteran had a low level risk of potential harm and that there was some suicidal ideation. However, as mentioned previously, the clinician noted that such ideation was limited in intensity and duration, the Veteran had no specific plan or intent to die, and self-control was intact with considerable protective factors. Furthermore, previous and subsequent treatment records indicate that the Veteran continued to deny suicidal ideation. 

Additionally, the Board acknowledges the Veteran's statements of having high irritability, getting into an altercation with a flight attendant, getting violent when suddenly awoken, and having confrontations with other drivers; however, the Board finds that the presence of such symptoms in and of themselves is not indicative of a higher rating as they have not resulted in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. Specifically, while discussing his confrontations with other drivers, the Veteran denied getting violent and indicated that he had verbal aggressions in the form of yelling and screaming. At the May 2012 Board hearing, the Veteran also testified that, while he got frustrated easily and was quick to anger, he never got violent and looked for "positive things." Such actions clearly demonstrate that the Veteran's impulse control is intact. 

Furthermore, the Board acknowledges the Veteran's reports of having to check his surroundings, including checking tire tracks around his home; however, such reports do not indicate obsessional rituals that interfere with his routine activities. Specifically, such reports are more reflective of the symptoms of hypervigilance and paranoia, rather than obsessional rituals. Furthermore, while such symptoms are not enumerated in the rating criteria, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a duration, severity, or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. Furthermore, the Veteran's subsequent treatment records indicate that he has had no obsessions. 

Additionally, the Board recognizes the Veteran's reports of experiencing hallucinations, but finds that such is also not indicative of a rating in excess of 50 percent. Specifically, such aforementioned reports of hallucinations are not of such a duration, severity, or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. In this regard, such hallucinations have not been persistent throughout the appeal period as the Veteran has also continuously denied hallucinations in the various aforementioned treatment records. 

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that he maintained good relationships with his children and siblings during the course of this appeal.  While he indicated that he rarely socialized or left the house, and had trouble with dating, he did socialize with women at church and developed relationships with the members of his therapy groups.  In addition, the Veteran indicated that he started dating someone in the aforementioned February 2014 treatment record and that the relationship had been going well, thereby establishing a new relationship. However, at the May 2015 VA examination, he indicated that he could not have a relationship at the time. Therefore, as the Veteran may have difficulty in establishing and maintaining effective relationships by not wanting to be in a relationship or by isolating himself, such does not indicate that the Veteran has an inability to establish and maintain effective relationships as the Veteran has demonstrated he is able to do both throughout the appeal period. 

Moreover, while the Veteran reported having difficulty during his employment, such does not indicate that he had difficulty adapting to stressful circumstances. Specifically, the March 2010 clinician noted that it appeared the Veteran dealt with a lot of stressful experiences on the job and the evidence of record indicates that the Veteran was able to maintain a long career in such employment. Furthermore, at the May 2012 Board hearing, the Veteran testified that he left his last employment due to having a hard time dealing with the ineptness, laziness, and political appointments, not his PTSD symptomatology. The Veteran also stated that he turned down other jobs after being asked by sheriffs because of the "internal stuff" and not so much the public. Thus, the Board finds that the Veteran is able to adapt to stressful circumstances. 

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, the November 2009 VA examiner assigned a score of 60, indicating moderate symptoms.  The May 2014 VA examiner did not assign a GAF score, but the May 2015 examiner assigned a GAF score of 55-65, indicating mild to moderate symptoms.  In addition, the VA treatment notes document GAF scores ranging from 30-70 throughout the Veteran's appeal period.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While the Veteran was assigned a GAF score of 30 in May 2009 and a score of 40 in August 2012, such appear to be outliers as the remainder of the Veteran's scores were consistent with symptoms in the mild to moderate range, and therefore indicative of a 50 percent rating.  As the Veteran has been assigned GAF scores reflecting primarily mild to moderate symptoms and the evidence of record, as detailed previously, supports such a score, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD.  The Board also notes that the mental status examinations conducted during this period indicate only mild to moderate symptoms indicative of no more than a 50 percent rating.  

Thus, the Board finds that the difficulties the Veteran experiences in regard to occupational and social impairment are fully contemplated by a 50 percent rating. Accordingly, a rating in excess of 50 percent for the Veteran's PTSD is not warranted.

Moreover, the Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the time period on appeal. Therefore, assigning staged ratings for such disability is not warranted. 

Further, neither the Veteran nor his representative has raised any other issues nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's PTSD.  Therefore, the benefit of the doubt doctrine is not applicable to the instant claim and his claim for a higher rating for his PTSD is denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 50 percent for PTSD (excluding the time period from February 8, 2011 to March 31, 2011 where a temporary total evaluation due to hospitalization has been assigned) is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


